Citation Nr: 0505428	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  00-18 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served an active duty from January 1970 to 
November 1971.

This appeal comes to the Board of Veterans Appeals from a 
September 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In November 2004, a videoconference hearing was conducted by 
the undersigned acting Veterans Law Judge.  A transcript of 
this hearing is of record.


REMAND

The veteran maintains that, during his first five-month 
cruise, from May to October 1970, his duties included 
"routing the boards" to the operations officer's stateroom.  
The veteran alleges that during these times, the operations 
officer walked around naked and touched himself 
inappropriately in his presence.  The veteran maintains that 
this behavior made him a nervous wreck.  He also stated he 
currently has nightmares about these encounters and is afraid 
of men in positions of power.  He alleges that he was too 
scared and embarrassed to seek assistance from or mention 
these encounters to anybody during service, and that it was 
not until years after service that he first spoke about the 
encounters with health care providers. 

A March 2004 statement from the veteran's VA psychiatrist 
records notes the veteran's history of sexual harassment 
during service.  The statement further notes that the veteran 
presented with "history and symptoms-complex that is 
compatible with Post Traumatic Stress Disorder, in addition 
to his Axis I condition of Bipolar Disorder."  The medical 
evidence notes that the veteran has not undergone a VA 
examination for the purpose of obtaining an etiology opinion.  
For this reason, additional VA examination is necessary.  
Specifically, the Board finds that a VA examiner should 
determine if the veteran meets the criteria for a diagnosis 
of PTSD and if so, whether the  PTSD is attributable to a 
verified stressor.  The VA examiner should also determine if 
the veteran currently has psychiatric disability, other than 
PTSD, that is related to his military service.  See 38 
U.S.C.A. § 5103A(d) (West 2002).

The veteran is hereby advised that failure to report for any 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2004).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.  If the veteran does not report for any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to him and his representative by the 
pertinent VA medical facility at which it was to have been 
conducted.

Moreover, during the November 2004 videoconference hearing 
before the Board, the veteran testified that he has been 
receiving ongoing psychiatric treatment at the Asheville VA 
Medical Center (VAMC).  While some of these records have been 
associated with the veteran's claims files, it appears these 
records are incomplete.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
prior to scheduling a VA psychiatric examination, the RO 
should obtain and associate with the record all outstanding 
pertinent medical records from the Asheville VAMC.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC, for the following actions:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment, to include 
any pertinent Asheville VAMC outpatient 
clinic records for the period since April 
2004.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims files, and the 
veteran and his representative so 
notified.

2.  Thereafter, the veteran should be 
provided an examination by a physician 
with appropriate expertise to determine 
the etiology of any currently diagnosed 
psychiatric disability, to include PTSD.  
The claims files must be made available 
to and reviewed by the examiner.

The examiner should identify all 
objective indications of psychiatric 
disability.  The examiner should 
determine if the  veteran meets the 
criteria for a diagnosis of PTSD and if 
so, whether the  PTSD is attributable to 
a verified  stressor.  If PTSD is 
diagnosed, the elements supporting the 
diagnosis, to include the specific 
stressor(s), should be identified.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  

The examiner should also express an 
opinion concerning whether it is at least 
as likely as not that any currently 
diagnosed psychiatric disability other 
than PTSD is etiologically related to 
veteran's military service.

The examination and the report thereof 
should be in accordance with DSM-IV.  The 
rationale for all opinions expressed must 
also be provided.

3.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the requisite opportunity for 
response thereto.  

5.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 



	                        
____________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 
